     Case 4:20-cr-00455 Document 53 Filed on 09/03/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 4:20−cr−00455

Zhendong Cheng




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Andrew M Edison
PLACE:
United States District Court
515 Rusk Avenue
Houston, Texas 77002
DATE: 9/9/2021
TIME: 10:00 AM

TYPE OF PROCEEDING: Bond Hearing


Date: September 3, 2021
                                                        Nathan Ochsner, Clerk
